Citation Nr: 0127043	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
scars of the right forearm.

3.  Entitlement to an initial compensable evaluation for a 
fungal infection of the groin and buttocks, tinea corporis.

4.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 (2001).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1971.

The veteran brought this appeal to the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran moved to the jurisdiction 
of the VARO in Montgomery, Alabama which was the site of a 
Board hearing in this matter in August 2001. 

The Board observes that the VA examiner in June 1999 
implicitly raised an issue of service connection for a 
disability of the right upper extremity identified as 
possible carpal tunnel syndrome.  The veteran in May 1999 
asserted he had considerable loss of right hand strength.  
The examiner referenced findings regarding the medial nerve 
made on the initial VA examination in 1971, and indicated 
that further diagnostic testing would be arranged regarding 
carpal tunnel syndrome.  At the Board hearing the veteran 
referred to a physician's explanation regarding carpal tunnel 
syndrome in discussing his right upper extremity complaints 
(Transcript (T) 15).  This matter is not inextricably 
intertwined with the claim for an increased rating for right 
forearm scars currently on appeal.  The RO in the 1999 rating 
decision carried forward a nonservice-connected right hand 
scar from the initial rating decision but did not list carpal 
tunnel syndrome as nonservice-connected.  The matter is 
referred to the RO for initial consideration.  


The record shows that the veteran referenced a claim for 
dental trauma residuals in his recent substantive appeal and 
earlier correspondence.  He also provided a statement from 
his father on this matter in March 2000.  The RO in January 
2000 advised him of a previous rating on this matter and the 
need for new and material evidence to reopen the claim.  The 
record shows a VA dental rating form was completed in March 
1972.  Thus it may be that the veteran is seeking to reopen a 
previously denied claim through his March 2000 correspondence 
or introducing a new dental claim based on trauma during 
military service.  In any event, the matter is being referred 
to the RO for further action in light of the record, which 
does not show a current rating action.  The RO should also 
ask the veteran whether his reference to hearing loss in the 
substantive appeal was intended as a claim for compensation.  
The RO has not, as yet, considered the claim  

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has several residual scars on the right 
forearm from a dog bite that are well healed, not objectively 
shown to be tender and painful, or poorly nourished with 
repeated ulceration; there is tenderness and mild pain on 
range of motion of the wrist that could further limit 
function with flare-ups or increased use which is objective 
evidence of demonstrable residual functional impairment.

2.  The tinea corporis involvement of the groin and buttocks 
involves an extensive area and is manifested by itching.

3.  There is no longer a controversy regarding the 
entitlement to a 10 percent disability rating under 38 C.F.R. 
§ 3.324 as the Board decision to grant increased schedular 
ratings resolves the issue raised on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for scars of the right forearm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4,71a, 4.118, Diagnostic Codes 
7805, 5215 (2001).

2.  The criteria for an initial compensable evaluation of 10 
percent for a fungal infection of the groin and buttocks, 
tinea corporis have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.1, 4.7, 4.21, 4.118, Diagnostic Code 7806 
(2001).

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board on the matter of 
entitlement to a separate compensable evaluation of 10 
percent based on multiple service-connected disabilities 
evaluated as noncompensable pursuant to the criteria of 
38 C.F.R. § 3.324.  38 U.S.C.A. §§ 511, 7104, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased disability rating for scars of the right forearm.

Factual background

The RO in May 1971 granted service connection for scars of 
the right forearm, residuals of dog bite, and assigned a 
noncompensable (0 percent) rating under Diagnostic Code 7805.  
The RO reviewed the service medical records that showed in 
1969 the veteran sustained three puncture wounds of the right 
mid forearm from a dog bite.  The separation examination 
noted small circular scars of the right hand, mild tenderness 
in area of bite resolving, normal range of motion of the 
hand, normal examination.  It was noted he had no 
complications or sequelae from the treatment for dog bite and 
resolving occasional mild tenderness in area of the bite.

On the initial VA examination in 1971 the veteran reported he 
had no other complaints except for the dog bite of the right 
hand.  A surgical examiner noted the pertinent history of the 
dog bite and that no fracture was found on X-ray.  The 
examiner reported five small scars on the volar forearm that 
were well-healed, no sensory changes and no deep tissue loss.  
The diagnosis included residual scars, as above.  

On VA examination in 1984 the examiner noted that the 
veteran's complaints were pain in the forearm and fourth and 
fifth fingers.  He had two scars of the right forearm, each 2 
cm. in length.  The examiner reported the scars were well 
healed, with no overlying swelling redness or tenderness.  
The examiner stated the scars were completely well healed.  
The impression was residual of dog bite injury consisting of 
right forearm pain. 

In 1991 the veteran sought a rating increase for the dog bite 
residuals.  He said he had not had recent treatment because 
he could not afford it.  He was next heard from in 1994 on 
this matter complaining that the right arm was painful and 
that he believed he had residuals of a fracture from the dog 
bite.  He stated that he observed the guard dog crack major 
bones in the hand and arm.  He did not respond to the RO 
request for evidence of treatment.  In May 1999 he asked for 
a reevaluation of the right wrist.  He complained that he had 
considerable loss of right hand strength.  

A VA examiner in June 1999 stated the claims file had been 
reviewed and referred to the pertinent service medical 
records and the initial VA examination.  The examiner stated 
that the scars were evaluated on numerous occasions and were 
unchanged.  The veteran complained of a low-grade aching pain 
in the right forearm and hand, felt he had less grip strength 
and complained of numbness and tingling of the right thumb, 
index and long fingers.  The examiner noted the veteran was 
right-handed.

The examiner found dog bite scars on the dorsal aspect of the 
right forearm that were described as unchanged and a full 
range of motion of the elbow.  The right wrist had 55 degrees 
of dorsiflexion and 65 degrees of plantar flexion, 30 degrees 
of ulnar deviation and 15 degrees of radial deviation.  

The examiner stated that the veteran had mild pain on range 
of motion testing of the right wrist.  He had tenderness to 
palpation over the distal forearm and the dorsum of the 
wrist.  The examiner also noted grip strength 4+/5, 
opposition of the thumb, and good fist making with the right 
hand.  X-ray was read as showing no fractures of the right 
forearm or wrist and normal joint spaces.  The impressions 
were normal forearm and wrist, residuals of old dog bite 
injury of the right distal forearm, possible carpal tunnel 
syndrome.

The examiner said that the veteran had some mild pain on 
range of motion testing that certainly could further limit 
functional ability during flare-ups or with increased use.  
The examiner stated the additional limitation of motion could 
not be determined with any degree of medical certainty.  The 
examiner found that the veteran had symptoms and physical 
findings compatible with possible carpal tunnel syndrome 
also, and that such symptoms were noted in 1971 in describing 
partial paralysis of the right median nerve.  

The RO in August 1999 continued the 0 percent rating under 
Diagnostic Code 7805.  The rating Board stated that the 
examiner felt the veteran's symptoms were compatible with 
possible carpal tunnel syndrome and that the examiner 
indicated the veteran's scars were unchanged.  The veteran 
disagreed, complaining of pain and tingling.  He argued in 
his appeal that he should receive a 10 percent rating for 
loss of strength and motion and the same for pain. 

At the Board hearing, the veteran said he had no redness or 
swelling.  He referred to nerve-related hand pain, decreased 
grip and finger pain.  He also mentioned being told of carpal 
tunnel syndrome (T 11-15). 


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. 


The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Wrist, ankylosis of (major): unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation may be 
rated 50 percent.  Any other position, except favorable, may 
be rated 40 percent.  Favorable in 20° to 30° dorsiflexion 
shall be rated 30 percent.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  Diagnostic Code 5214.

Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15°, or palmar flexion limited in line 
with forearm shall be rated 10 percent.  Diagnostic Code 
5215.



The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows wrist 
dorsiflexion (extension) from 0 to 70 degrees and palmar 
flexion from 0 to 80 degrees.  Wrist ulnar deviation from 0 
to 45 degrees and radial deviation from 0 to 20 degrees 
38 C.F.R. § 4.71, Plate I.

Superficial scars poorly nourished, with repeated ulceration 
shall be rated 10 percent.  Diagnostic Code 7803.

Superficial scars, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

A claim for increased disability compensation is generally 
plausible when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
increased rating exists, or was brought to the attention of 
the RO or the Board, but not requested.  The argument for an 
increased rating is not a purely legal question that the VCAA 
would not affect.  See for example Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Nor is the VCAA applicable to CUE 
claims/motions which the veteran does not rely on to compel 
an increased rating.  See for example Livesay v. Principi, 15 
Vet. App. 165 (2001).

The RO notified the appellant of the evidence needed to 
substantiate the claim for increase through the statement of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant also appeared at a Board hearing.  The veteran was 
given ample opportunity to identify evidence that could 
support the claim but he did not identify such evidence.  As 
noted previously, the veteran did not identify evidence at 
the hearing that is not on file, relevant and material to the 
disability rating. 

The Board must observe that the RO issued a letter in March 
2001 that addressed the application of the VCAA.  Thereafter, 
at the hearing, the veteran's representative requested 
another examination.  

However, the Board has alerted the RO to other claims 
reasonably raised that were the essence of the examination 
request at the hearing.  The record seems adequate to rate 
the service-connected disability of the right arm in view of 
the comprehensive examination in 1999.  Thus, Board finds 
that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  No other relevant but outstanding records 
that are likely available have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994). 

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Increased rating for right forearm scars

The veteran has been provided a comprehensive examination in 
connection with the claim that addressed relevant rating 
criteria.  The medical examination records include sufficient 
detail regarding his right forearm disability to apply 
current rating criteria, and such are considered the best 
evidence for an informed determination of his current 
impairment from the disability.  Further, there has not been 
reported any more recent comprehensive evaluation or 
treatment since VA examined him in 1999.  Johnson v. Brown, 9 
Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, does not preponderate against the claim 
for increase.  It supports a conclusion that the veteran's 
disability is manifested by appreciable symptoms of pain or 
limitation of motion objectively assigned to the wound 
residuals.  The dog bite wound scars are not shown to be 
poorly nourished or objectively tender and painful.  Thus an 
increased rating is not warranted solely by application of 
Diagnostic Codes 7803 or 7804.  However, the VA examiner in 
1999 did find impairment of function linked to the wound 
residuals, which places the evaluation under Diagnostic Code 
7805.  The examiner in the report distinguished between the 
bite wound residuals and manifestations of possible carpal 
tunnel syndrome.  

Clearly the VA examiner did not attribute all the right upper 
extremity manifestations to carpal tunnel syndrome as the 
rating board suggested.  The examiner discussed the median 
nerve in the context of carpal tunnel syndrome and the 
manifestations do not overlap with the function described as 
being related to the wound residuals.  See for example 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  Carpal tunnel 
syndrome is a complex of symptoms that result from 
compression of the median nerve with pain, burning or 
tingling paresthesia in the fingers and hand, sometimes 
extending to the elbow.  See for example Dorland's 
Illustrated Medical Dictionary, 1626 (28th ed. 1994),

The Board finds that the level of impairment, overall, 
appears to have been fairly consistent in view of the 
recorded findings on more recent comprehensive examinations.  
The record shows pain complained of in the 1980's and 
recently tenderness, and some impairment of function in 
certain hand movements.  However there is no arthritis 
reported on the current examination.  The veteran was 
examined and the examiner did not conclude that he manifested 
nondisabling wound residuals solely reflected by well-healed 
scars.  The examiner took into account factors listed in 
38 C.F.R. §§ 4.40 and 4.45 and found mild pain that could 
further impair functional ability of the dominant extremity 
with flare-ups or increased use.  The limitation of function 
was discussed in the context of the right forearm disability.  
38 C.F.R. § 4.7.  Thus there is an objective basis for an 
alternative rating to scar residuals based on demonstrable 
orthopedic manifestations linked to the right forearm wound 
residuals.

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  The principle is 
applicable here with preponderance of the evidence is not 
against the claim for an increased (compensable) evaluation 
for the dog bite wound residuals of the right forearm.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. 
§ 3.103.


Increased initial rating for a fungal infection
of the groin and buttocks, tinea corporis.

Factual background

Service medical records show a June 1967 physical examination 
found normal skin.  In July 1967 the veteran reported a groin 
rash for a year and examination noted fungus of groin and 
buttocks.  The impression was tinea corporis and he was given 
medication.  In May 1969 it was reported that he had a rash 
on the buttocks for two years.  The impression was heat rash 
and he was given prescribed treatment.  An entry in August 
1969 noted he worried about a persistent buttock and groin 
rash. It was objectively noted on the buttocks and perineum 
including groin and penis.  

The impression was tinea corporis and he was again prescribed 
medication.  He was seen in October 1969 for persistent 
recurrent rash.  The report noted groin area involvement and 
contained the impression of probable mild tinea.  The 
separation examination in December 1970 showed normal skin.  
The initial VA examination noted no abnormality of the skin 
and the veteran did not mention the skin.

In 1984 the veteran complained of a skin condition that 
affected his fingers and toes.  He stated that he was treated 
in service and at a university in the early 1970's, and used 
over the counter medication.  He stated that he had not been 
to a doctor since early 1970's.  He asked that this fungus 
condition be considered service-connected.  A VA general 
medical examiner noted the veteran had a problem with fungus 
of his fingernails for which he wanted an appointment in the 
dermatology clinic.  The record mentioned that an appointment 
would be arranged, however there is no record of it.  

In 1991 correspondence the veteran asked for service 
connection for loss of his fingernail due to exposure to 
Agent Orange.  A letter in 1992 to an elected official 
mentioned dermatology expenses for skin rashes and fingernail 
problems.  In May 1999 he asked that his claim include jungle 
rot which constantly recurred.  He said it was shown on the 
initial compensation examination.  The RO in June 1999 asked 
him for evidence.  

The RO in August 1999 granted service connection, by history, 
for fungal infection, groin and buttocks, tinea corporis and 
assigned a 0 percent rating under Diagnostic Code 7813.  The 
rating board noted the service medical records confirmed 
treatment for the disorder and described it as recurrent and 
persistent, and that a VA examiner in 1984 noted fungus of 
the fingernails. 

In disagreeing with the initial rating, the veteran mentioned 
infection and itching and complained about the feet, buttocks 
and fingers, and fungus of the toenails and fingernails.  He 
argued the disability was exposed and unexposed, and that the 
buttocks were a large area.  In his appeal he complained of 
itching.

At the Board hearing, he recalled that the rash problem began 
in Vietnam and involved the feet, buttocks groin and 
fingernail.  He recalled being treated at a university after 
military service.  He stated the rash was painful and itched, 
that he used Tinactin and that he did not have current 
treatment (T 9-11).


Criteria

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

(a) Where there is a claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  


A 0 percent rating is provided for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.





When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

As noted previously, the VCAA redefines the obligations of VA 
with respect to the duty to assist.  The argument for an 
increased initial rating is not a purely legal question that 
the VCAA would not affect.  See for example Dela Cruz, supra.  
Nor is the VCAA applicable to CUE claims/motions which the 
veteran does not rely on to compel an increased rating.  See 
for example Livesay, supra. 

The RO notified the appellant of the evidence needed to 
substantiate the claim for increase through the statement of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant also appeared at a Board hearing.  The veteran was 
given ample opportunity to identify evidence that could 
support the claim but he did not identify such evidence.  The 
Board observes that the appellant has referred to treatment 
in the early 1970's and thus has brought such evidence to the 
attention of the RO and the Board.  In light of the grant of 
service connection and other evidence, which shows a rather 
consistent skin presentation, the Board does not believe that 
the records, if they exist, are crucial to the initial rating 
determination.  

The Board must observe that the RO granted service connection 
based on history, which in part is supported with the veteran 
statements regarding the manifestations of the skin disorder 
and the treatment he had received.  At the Board hearing, his 
testimony was in accord with earlier statements and the 
medical evidence that the RO had relied on.  The record seems 
adequate to rate the service-connected disability initially 
since the dispute seems to center on the extent of the 
disorder.  That is, whether it involves an extensive area or 
alternatively an exposed surface.  There is sworn testimony 
and other probative evidence.  The current manifestations are 
not crucial to the initial rating determination.  Thus, Board 
finds that the evidence of record will support an equitable 
resolution of the appellant's claim.  

There is no evidence that would be crucial in the claim from 
the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight and Epps, supra.  
No other crucial records that are likely available have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker, Grivois and Gobber, all supra.  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon, Davis and Earle, all 
supra. 

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Initial compensable rating for a skin disorder, tinea 
corporis.

The record of treatment in service is supplemented by VA 
examiner observation, hearing testimony and written argument.  
It includes sufficient information regarding the disability 
to apply current rating criteria and arrive at an informed 
determination of the veteran's impairment from the disability 
for purposes of an initial rating.  The RO did not find that 
a current examination was needed to confirm chronicity in 
view of the detailed findings in service and the veteran's 
statements after service regarding his skin, more precisely 
his comments regarding the nature and extent of involvement 
and continuity of symptoms.  

The veteran was not formally examined, but the Board has the 
sworn testimony of exacerbations that are self-treated.  The 
RO did not find it necessary to examine him, in view of the 
evidence on file, to determine the extent of involvement for 
an accurate initial rating. 

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, itching, 
the surface area affected and systemic or nervous 
manifestations, repugnance or disfigurement as primary rating 
criteria for the ratings from 0 to 50 percent.  The veteran 
has been provided the rating criteria.  
The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  The rating 
criteria for eczema are applied to tinea.

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an initial compensable evaluation 
is warranted.  The skin disorder, overall, appears to reflect 
no more disability than the corresponding percentage 
evaluation under Code 7806 of 10 percent would contemplate.  
The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 10 
percent evaluation for the tinea with itching and extensive 
involvement with appreciable manifestations in service that 
have persisted.  The skin disorder described in detail in 
service over several years and in hearing testimony was 
deemed established to permit service connection based on 
history.  38 C.F.R. §§ 3.326, 3.327.  The initial rating is 
not limited to the current level of disability, and the 
record viewed liberally appears to confirm overall a more 
symptomatic disability than referenced on a VA examination in 
the mid 1980's.  

However, the Board must assign the initial rating based on 
the entire record.  Overall, the record does reflect a 
disability that more nearly approximates the criteria for a 
10 percent evaluation.  For example the reports which cover 
treatment during military service did appear to reflect a 
disability over an extensive area.  

The rating board did not expressly confront the veteran's 
claim of tinea involving an exposed surface, the fingers, or 
the feet.  Apparently the VA physician in 1984 did observe 
the fingers and the RO in granting service connection did not 
rate any claimed manifestation as not service-connected.  In 
any event the Board finds the 10 percent rating is supported 
by the extent of involvement and itching.  The Board believes 
the buttocks and groin can be characterized as an extensive 
area.  However the Board is unable to find that more 
disabling manifestations consistent with the criteria for a 
30 percent evaluation were more nearly approximated in view 
of the clinical evidence and the veteran's testimony 
regarding the extent of his manifestations, no evidence of 
current treatment and control of symptoms with 
nonprescription medication.  


Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The RO considered an extraschedular evaluation in 1999 and 
discussed the criteria in the statement of the case.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director for review.  
Thus there is no prejudice by a ruling on this phase of the 
claim for increase.  VAOPGCPREC 6-96.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the right forearm and skin to be unusual or 
exceptional in nature as to warrant referral of his case to 
the Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the veteran's 
testimony regarding current employment, the extent of self-
treatment for the skin, and the functional impairment from 
the right forearm and the skin (T 15-19).  However, this 
testimony permits the Board to find the disabilities have not 
been shown to markedly interfere with employment, or to have 
required frequent inpatient care.  Having reviewed the record 
with the extraschedular mandates in mind, the Board finds no 
basis for further action on this question.


10 percent rating under 38 C.F.R. § 3.324.

The issues on appeal included entitlement to a separate 
compensable evaluation of 10 percent for multiple service-
connected disabilities evaluated as noncompensable pursuant 
to the criteria of 38 C.F.R. § 3.324.  That issue has been 
mooted by the Board's decision herein on the issue of the 
veteran's entitlement to rating increases of 10 percent for 
his skin disorder and dog bite residuals.  There is no 
controversy remaining in light of the Board's decision.  The 
application of section 3.324 here in light of the grant of 
increased ratings is a purely legal question that the VCAA 
would not affect.  See for example Dela Cruz, supra.

The mootness results from the limitation imposed by the 
regulation that precludes combining a 10 percent rating 
provided under section 3.324 with any other compensable 
rating.  The issue was initially raised in the notice of 
disagreement, thus with the effective date for the rating 
increases, there is no earlier date it can be assigned under 
the circumstances for benefits under section 3.324.  However, 
as noted previously in this decision, the Board must provide 
reasons and bases to support this disposition. ZP v. Brown, 8 
Vet. App. 303 (1995)

In essence, with the grant of rating increases there no 
longer exists any case or controversy regarding the 
alternative rating under section 3.324.  Both bases of 
entitlement could produce a compensable evaluation.  Having 
resolved the veteran's claim on a schedular basis, there is 
no longer a question or controversy regarding the award of a 
separate 10 percent disability rating under section 3.324 at 
any time applicable to the period under review.  

No greater benefit could be provided since the rating cannot 
exist in the presence of a compensable schedular disability 
rating.  Nor are any exceptions to the mootness doctrine 
present.  See, for example, Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) 
and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  See 
also, 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for scars of the right forearm is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation of 10 
percent for a fungal infection of the groin and buttocks, 
tinea corporis is granted, subject to the regulations 
governing the payment of monetary awards.

This appeal for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 1999 the veteran asked for an examination to determine 
if he suffered from PTSD.  He said that he seemed to have 
most of the symptoms, but that he had not been in one place 
long enough to see a doctor for it.  The examiner diagnosed 
depression not otherwise specified on Axis I.  On Axis IV the 
examiner reported "history of exposure to the war, living by 
himself, unemployed."  




The examiner's summary noted the veteran was evaluated for 
PTSD, that the PTSD stressor was described as difficulty 
going to sleep at night, that he said he had a nightmare 
about Vietnam about once a week, and that he felt depressed 
because he had to get some income.  

The veteran returned the PTSD questionnaire after the July 
1999 VA examination.  The questionnaire contained 
significantly more information regarding stressors that is 
apparent from the examiner's narrative.  The extensive detail 
was also reported in the VA rating decision on this issue.  
Also significant is the examiner's reference to exposure to 
war as a psychosocial and environmental problem.  

Further, the examiner's summary mentioned PTSD, but did not 
explain the rationale for not diagnosing the disorder or the 
significance of exposure to war in the current diagnosis of 
depression not otherwise specified.  The multiaxial diagnosis 
reported in 1999 corresponded to the format found in the DSM 
IV (Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (1994), hereafter DSM).  The DSM explained 
that the Axis IV entry would include problems relating to the 
context in which the person's difficulty developed.  DSM IV, 
Quick Reference, at 41-43 (1994).  VA adopted the DSM IV in 
1996 through regulatory changes.  See also Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) regarding the 
adjudication significance of the Axis IV entry.

The basic elements to establish service connection for PTSD 
are set forth under 38 C.F.R. § 3.304(f)(2001).  The current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the-benefit-of-the-doubt rule.  The veteran is entitled to 
have his claim adjudicated under the adjudicative provisions 
which are more favorable to him.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen v. 
Brown, 10 Vet. App. 128, 142-43 (1997), see also Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  The amendment required that 
the medical evidence diagnosing PTSD comply with 38 CFR 
4.125(a), which requires that diagnoses of mental disorders 
conform to DSM-IV.

The special evidentiary procedures for PTSD claims are VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 that are a 
substantially expanded version of former MANUAL M21-1, 
Part III,  7.46(c)(2).  The general M21-1 provisions on PTSD 
claims are found in Part III,  5.14.  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

The specific development is provided under paragraph 
5.14b(3)(a) and 5.14b(5) and requires VA to always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor and that a 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the research agencies 
charged with this duty.  The manual provisions regarding PTSD 
have been held to be substantive rules that are the 
equivalent of VA regulations.  Patton, 12 Vet. App. at 277.  
In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that nowhere 
in the record does a clinician doubt the veteran's 
credibility.  

Recently, the VA General Counsel issued a precedent opinion 
concerning determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. § 
1154(b) that may affect the merits adjudication of this 
claim.  VAOPGCPREC 12-99, October 18, 1999.  The Board 
recognizes that corroboration of the combat stressors may be 
a part of an official military record.  



In claims such as the veteran's, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  He does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.

The RO adjudicated this case under criteria that have since 
been changed with the amendment of section 3.304(f).  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f).  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

The RO must also complete an analysis of sworn testimony that 
recalled various events in Vietnam (T 2-8), and the 
application of 38 U.S.C.A. § 1154(b).  The RO must also 
discuss the application of the-benefit-of-the-doubt rule.  
See Gaines, supra and VAOPGCPREC 12-99.

The Board has previously commented on the significant change 
in the law during the pendency of this appeal, the VCAA.  On 
remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addressees, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)).




3.  The veteran should once again be asked 
to provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including, but not limited to, instances 
of any combat exposure; detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is hereby 
advised that this information might be 
needed to search for verifying 
information.  He should be asked to recall 
anyone else who witnessed claimed 
incidents.  

4.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
events regarding the appellant's claimed 
stressor or stressors.  This summary, and 
all supporting documents regarding the 
appellant's claimed stressors, should be, 
if warranted on the basis of the 
veteran's claimed stressor or stressors, 
submitted to the U.S. Armed Forces 
Service Center for the Research of Unit 
Records (USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150.  (In the 
event the RO receives superseding 
arrangement between VA and the service 
department for obtaining verification of 
claimed "stressors," the RO should 
follow such superseding instructions.).

If the USASCRUR is unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  Any obtained information 
should be associated with the claims 
file.

5.  If, and only if the RO has obtained 
verification of any stressor(s) claimed 
by the veteran, it should schedule the 
veteran for an examination by a VA 
psychiatrist who has not previously 
examined him to determine whether he has 
PTSD that is related to the verified 
stressor(s).  The entire claims folder, 
copies of the pertinent PTSD-related 
criteria, and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record.  If PTSD is not found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder other than 
PTSD is related to the veteran's 
experiences in military service during 
his service in Vietnam. 

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD and other psychiatric 
disorders currently in effect.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressor(s)" that caused the disorder 
and the evidence relied on to establish 
the existence of the stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between such 
stressor or stressors and current 
symptoms.  

The Board emphasizes that even if the 
physician does not find a diagnosis of 
PTSD to be warranted, or finds an 
additional diagnosis apart from PTSD is 
warranted, the physician should address 
the relationship of such disability apart 
from PTSD to military service.

The report of the examination should 
include the rationale for all opinions 
expressed and should attempt to reconcile 
the various diagnoses of record.  All 
necessary special studies or tests should 
be accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If the RO 
is unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A(b)(2), 
5107) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for PTSD.  Consideration must 
be given to the all applicable law and 
regulations, and adjudication procedures 
including any findings required as a 
result of VAOPGCPREC 12-99.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



